DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment and response filed 1/11/2021 has been entered and carefully considered but is not completely persuasive.
Claims 2-9, 11-15, 18-19, 21-22 are pending in this application.  Claims 21-22 are newly added.  Claims 10, 16-17, 20 have been canceled.  Claims 18-19 stand withdrawn from consideration as being drawn to a nonelected species.  These should be canceled in response to this Final rejection.
The IDS filed 1/11/21 has been entered and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 11-15, 21-22 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant’s arguments will be addressed below.
It is noted that various amendments have been made to address these rejections, however some indefiniteness remains.
	The metes and bounds of claim 2 are unclear.  A reading of the specification makes clear that the about 5 to about 49 genes are selected from a specific predetermined set (i.e. SEQ ID NO 
Further in claim 2, the amendments to the claim appear circular.  The “comparing…to form a ratio of expression levels to number of tumor types classified” requires the classification already to have been performed- however the classification step occurs after the comparing step.  It is suggested the “classified” in the comparing step be changed to something like: “to number of tumor types having similar gene expression levels…”  
Further in claim 2, it is not known at what point a change in a randomly transcribed sequence expression level of five or more sequences will become an indicator that a tumor cell is present.  It is unclear if all the transcribed genes must show increased expression: only one gene need to be higher in expression;  5 genes require higher expression;  5 genes have lower expression;  or if merely a change (increase or decrease) in expression of all transcribed genes as a unit is intended. One reading could be that for the ratio of 1:2, one gene out of the 5-49 transcribed sequences is at the same level in two different tumors.  However as shown above this is only one interpretation. It is unclear what changes are specific and selective for each type of tumor. Similar rejections apply to claims 3 and 4, which recite differing ratios of transcribed 
Regarding claim 2, the phrase "(or non-seminoma)" renders the claim indefinite because it is unclear whether the limitations in the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
The term "excess number of transcribed sequences" in claim 5 is a relative term which renders the claim indefinite.  The term "excess number" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of this term are entirely unclear.  The bounds of the “excess” number are unclear and as such it is unclear when one would meet the limitation of this claim.  The replacement of the final clause with “which are redundant to those used for said classifying” does not clarify the term “excess” and in itself is indefinite.  The metes and bounds of the term “redundant to those used for said classifying” are entirely unclear.  
The metes and bounds of claim 8 are unclear.  This limitation apparently suggests that only two sequences from the set of 49 sequences are transcribed, and other genes may make up the remaining 3 required to meet the 5-49 limitation.  This appears to be a broadening limitation, requiring genes not specifically set forth in the claim beyond SEQ ID NO: 1-74.  While the claims are read in light of the specification, the limitations from the specification cannot be read into the claims.
The metes and bounds of claim 11-12 remain unclear.  It is unclear what the “portion or fragment” limitation is intended to encompass- a fragment could be as small as a nucleotide or two, however it is not clear that such small fragments would be specific to the selected 
The metes and bounds of new claim 21 are unclear.  This claim appears to require that the correlation between transcribed sequences and tumor samples to already have been performed before the sequences are selected, which is circular in nature. While the claims are read in light of the specification, the limitations from the specification cannot be read into the claims.
Applicant’s arguments
Applicant’s arguments and amendments have been carefully considered, however they are not completely persuasive.  The majority of the previously pending rejections have been withdrawn, however some indefiniteness remains or was introduced by amendment.  Applicant’s arguments regarding the specification are noted, however specific limitations cannot be read into the claims, particularly when multiple interpretations of the terms or phrases exists.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-9, 11-15 and 21-22 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more for the reasons of record. Applicant’s arguments will be addressed below.
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
 (1)Are the claims directed to a process, machine, manufacture or composition of matter?
i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims are drawn to processes.
With respect to step (2A)(1) The claims are directed to the naturally occurring correlation which exists between naturally occurring gene expression levels, and the naturally occurring state of a cell or sample- a tumor phenotype. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Further, claim 2 comprises an abstract idea, a mental step of organizing information and/or data selection.
	Mental processes in claim 2 include:
	“selecting randomly about 5 to about 49 transcribed sequences of a set of 74 gene sequences” (data selection, a mental step or mental process)
also a mathematical concept of creating a ratio, a comparison between two numbers)
	“classifying the sample as containing, or not containing tumor cells from said plurality of tumor types if said ration of the same 5 to 49 transcribed sequences in said plurality of known tumor types is in the range of about 1:2 to about 5:2 or higher or if more than 50% of said 5-49 transcribed sequences are not correlated with the expression of another one of said transcribed sequences” (mental step of selection of data, comparison of that data, and grouping said data into the relevant classification; based on the previously determined mathematical concept of the ratio)
	Hence, the claims explicitly recite elements that, individually and in combination, constitute abstract ideas and a law of nature.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
	Claim 2 recites additional elements that are not an abstract idea: the data gathering steps  of “determining the expression levels”.  
Data gathering steps do not implement the abstract idea.  Combining the “determination of the expression levels” with the abstract idea (of comparing and classifying) neither limits the 
	These additional elements do not integrate the law of nature into a practical application.  No action is taken with the finally classified sample information.  This finally classified information is not applied in a practical manner.  
	Dependent claims 3, 4, 7-9 each recite additional limitations to the abstract elements.  They each further comprise an abstract idea.  Dependent claims 5-6, 11-15, 21-22 add limitations to the determination step of “determining expression levels.” They are each directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.  Further abstract limitations cannot integrate the abstract idea into a practical application as they are a part of it.  Data gathering steps remain insufficient to integrate an abstract idea as cited above.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
data gathering does not rise to the level of significantly more than the judicial exception.  Each of the following references cited on the PTO-1449 demonstrate methods of determining the expression of genes in tumor cell containing samples: C04- Bhattacharjee et al. Classification of human lung carcinomas by mRNA expression profiling reveals distinct adenocarcinoma subclasses; 2001 PNAS Vol 98 no 24 p 13790-13795; C09- Erlander et al. Performance and clinical evaluation of the 92-gene real-time PCR assay for tumor classification; 2011 J Mol Design 13 (5) 493-503. C32- Yeung et al. Multiclass classification of microarray data with repeated measurements: application to cancer. 2003 Genome Biol. 4 (12) R83.  Each of these references determine gene expression level, by a method such as microarrays, or PCR, in samples containing cancer or tumor cells.   Therefore this step of data gathering is considered to be routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to the recitation of a natural law / naturally occurring correlation,  the data gathering limitation of “determining the expression levels of said about 5 to about 49 transcribed sequences in said cell-containing sample from the subject” does not provide significantly more to the naturally occurring correlation between gene expression in tumor cell containing samples and a naturally occurring phenotype such as cancer.  As pointed out above, methods of determining gene expression, meeting the generically described limitation were well-understood, routine and make the correlation.  
Dependent claims 3, 4, 7-9 each recite additional limitations to the abstract elements.  They each further comprise an abstract idea.  Dependent claims 5-6, 11-15, 21-22 add limitations to the determination step of “determining expression levels.” They are each directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.  Further abstract limitations cannot provide significantly more than the abstract idea as they are a part of that judicial exception.  Data gathering steps remain insufficient to provide significantly more than a judicial exception as cited above.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually and as a whole the claims have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s arguments
	With respect to arguments regarding an alleged improvement, no evidence has been provided beyond prophetic statements from the introduction.  Applicant’s arguments must be supported by evidence.  Further, the independent claim appears not to require each element 
	Should the claim be amended to recite all of SEQ ID NO 1-74, the arguments regarding Rapid Litigation Mgmt v CellsDirect may be more persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claim 2, 5-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1 and 4-11 of copending Application No. 15/582,125 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘125 application claims methods of classifying cell-containing samples as containing tumor cells wherein sequences are transcribed and selected, cDNA is produced, and gene expression levels are compared to reference and other tumor specific gene expression levels to classify the sample as either containing or not containing the type of tumor. Microarrays, RT-PCR, QT-PCR are all claimed, as is an accuracy of at least 60%.“random selection” of the instant application could comprise the named genes of the claims of the ‘125 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2, 5-6, 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1, 2, 4-17 of copending Application No. 16/701000 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘125 application claims methods of classifying cell-containing samples as containing tumor cells wherein sequences are transcribed and selected, cDNA is produced, and gene expression levels are compared to reference and other tumor specific gene expression levels to classify the sample as either containing or not containing the type of tumor. Microarrays, RT-PCR, QT-PCR are all claimed. It is noted that this application is unexamined.  The claim numbering of this rejection may change as prosecution moves forward.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631